DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 09/12/2022 has been entered – Claim 10 is amended. Claims 10-12 remain pending in this application. 

The rejection of Claims 10-12 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement as previously set forth in the Non-Final Office Action mailed 06/10/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 10-12 under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the specification did not reasonably convey to one skilled in the relevant art that the inventor had possession of the invention as previously set forth in the Non-Final Office Action mailed 06/10/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 10-12 under 35 U.S.C. 112(a) as failing to comply with the written description requirement for inclusion of new matter as previously set forth in the Non-Final Office Action mailed 06/10/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 10-12 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 06/10/2022 is partially overcome by Applicant’s amendment. See the discussion in the Response to Arguments section below regarding to portions of the rejection which are maintained. 


Response to Arguments
Applicant’s arguments on Page 6-7 of the response with respect to the rejection of the claims under 35 USC § 112(b) in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 6-7 that the terms “superior softness”, “robust absorbency”, and “detoxification and cleaning power” are supported at least by the discussion in ¶ [0026] of the instant specification and therefore one of ordinary skill in the art would understand that “superior softness and robust absorbency” are qualities defined and delimited by “super-thin” cotton fiber with an Ne of 30+. Likewise, Applicant points to the discussion in ¶ [0026]-[0027] of the instant specification to suggest that a person of ordinary skill in the art would understand that “detoxification and cleaning power” are qualities defined and delimited by the infusion of activated charcoal powder.  
Examiner’s Response – The Examiner respectfully disagrees. The paragraphs pointed to by Applicant are not regarded to define the phrases at issue such that one of ordinary skill in the art would understand the metes and bounds of the invention. As outlined in the previous Office Action and below, the terms are relative in nature. How soft must the towel be to be considered “superior” in softness? How absorbent must the towel be and under what conditions must it be absorbent to be considered “robust” in absorbency? How much detoxification and/or cleaning must occur to constitute “power”? Likewise, the terms include some degree of subjectivity which further muddies the scope of the claim. For example, what structures/compositions render a towel “soft” for the ordinarily skilled artisan? The discussion in the specification of exemplary structures which may provide such properties is not sufficient to remedy the above deficiencies. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the following terms recited by the instant claim are relative terms which render the claim indefinite: “superior softness”, “robust absorbency”, and “detoxification and cleaning power”. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the terms at issue include some degree of subjectivity which further renders the metes and bounds of the claim unclear. For example, what structure/composition of a charcoal infused towel product defines “softness” let alone “superior softness”?
Furthermore, concerning the limitation wherein “detoxification and cleaning power of activated charcoal” are desired, it is unclear if such a recitation is intended to suggest that activated charcoal must be present in the towel. Note that the body of the claim only recites that the cellulose-charcoal filaments were formed from “liquefied charcoal paste”. That is to say, the body of the claim recites only generic charcoal. Would a towel formed from generic charcoal meet the limitation at issue regarding the cleaning power of activated charcoal or is activated charcoal instead required? For purposes of examination herein, the latter will be assumed.
Additionally, the instant claim recites “a cotton-cellulose-charcoal yarn having cellulose-charcoal filaments spun from a first proportion of liquefied charcoal paste to liquefied cellulose paste, and a second proportion of cotton fibers” which renders the claim indefinite the structure required of the claim is unclear at least because the “spun from” language and the “first proportion” and “second proportion” language is unclear. Are the cellulose-cotton filaments themselves spun from a first proportion of liquefied charcoal paste and liquefied cellulose paste and a second proportion of cotton fibers (i.e. X% liquefied charcoal/cellulose and Y% cotton such that the “first proportion” is X% and the “second proportion” is Y%)? Or is the cotton-cellulose-charcoal yarn formed from a second ratio of cellulose-charcoal filaments to cotton fibers wherein said cellulose-charcoal filaments are themselves spun from a first ratio of liquefied charcoal paste to liquefied cellulose paste (i.e. the yarn as a whole includes a “second” ratio/proportion of A% filaments to B% cotton fibers wherein said filaments were spun from a “first” ratio/proportion of M% liquefied charcoal to N% liquefied cellulose)? For purposes of examination herein, the latter will be assumed. 
Dependent Claims 11-12 are rejected for failing to overcome the deficiencies of the parent Claim 10. 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. (US 2009/0317584 A1) in view of Temkho (“The Hygienic Towel Infused With Charcoal” from Kickstarter.com), Dunee (“Difference Between Charcoal and Activated Charcoal”), and Mogahzy (“Ch 9 – Structure and Types of Yarn for Textile Product Design” Engineering Textiles: Integrating the Design and Manufacture of Textile Products. Woodhead Publishing. Pgs 240-270. 2009).
Regarding Claim 10, Ivanoff teaches a towel woven from warp/weft yarns that are 100% cotton yarns (corresponding to the cotton yarns of the instant claim) and a pile yarn that is a blend of modal fibers (a cellulosic material) and cotton (see [0033]). 
Ivanoff does not teach a charcoal-infused towel product. However, in the analogous art of towels comprising cotton and viscose (see Pg. 3), Temkho teaches that towels infused with charcoal powder, which has a strong antibacterial effect, display significantly less harmful microbes, fungi, and infections creating a better smelling towel (see Pg. 2). Temkho also suggests that in order to pass the positive characteristics of said charcoal to the towels, the viscose fraction is infused with charcoal during the manufacturing process which gives the towel the property to remain antibacterial, even after many washes and uses (see Pgs. 4-5). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the towel of Ivanoff by infusing charcoal into the modal fibers during manufacture for the benefit of improved antimicrobial property and odor-control that withstands washing as suggested by Temkho. 
Temkho does not explicitly teach the use of “activated charcoal” but rather refers to the use of charcoal generically. However, as evidenced by Dunee, it was known at the time of the claimed invention that activated charcoal has increased absorptive power relative to charcoal and is therefore more useful as filters or in chemical purification processes (see Pg. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize activated charcoal in the above-described infusion process to form the of the towel of Ivanoff in view of Temkho. 
The above modifications would yield a towel woven from cotton yarns and cotton-cellulose-charcoal yarns wherein the cotton-cellulose-charcoal yarns include a second proportion of cellulose-charcoal fibers to cotton fibers. The prior art combination does not teach a towel wherein said blended cotton-cellulose-charcoal yarns are made from filaments of the cellulose-charcoal mixture. However, in the analogous art yarns for fibrous products, Mogahzy teaches that a class of yarns known as compound yarns typically consist of two or more different fiber stands in a core-wrap structure with the idea being to get a net effect combining the characteristics of the core and cover components (see Pg. 249). The sheath protects the core from adverse effects and exhibits characteristics like softness since it is external and will contact the user (see Pg. 249). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blended yarn to have a core-sheath structure since the ordinarily skilled artisan would have recognized the benefit in using such a structure to produce the blended yarn of the prior art provided the soft cotton fibers could be used as a sheath to protect the inner charcoal-cellulose fibers to ensure the longevity of the activated charcoal. Mogahzy also teaches that a variety of structures for such a core-sheath yarn exist including one in which a filament core is wrapped with a staple fiber sheath (see Pg. 250 – Fig 9.3d). Therefore, it also would have been obvious to form the blended yarn of Ivanoff in view of Temkho using a charcoal-cellulose filament wrapped in a cotton staple fiber sheath. Such a selection would have been a choice from a finite number of identified, predictable solutions for the configuration of a core-sheath yarn which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
 Concerning the limitation wherein the cellulose-charcoal filaments are “spun from a first proportion of liquefied charcoal paste to liquified cellulose paste”, said limitation is regarded to be a product-by-process limitation. The product produced by the process is viewed as a cellulose-charcoal filament that is a mixture of cellulose and charcoal (i.e. the charcoal is not merely on the outside of said fibers). Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article since the cellulose-charcoal filaments are infused with charcoal (i.e. the charcoal permeates throughout the filament and is not merely resting on the surface). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 
Finally, concerning the claimed properties wherein “the superior softness and robust absorbency provided by cotton together with the detoxification and cleaning power of activated charcoal are desired” and wherein the cotton-cellulose-charcoal yarn and the cotton yarn are woven in a particular pattern to provide “the superior softness and the robust absorbency provided by cotton together with the detoxification and cleaning power of activated charcoal”, said properties are deemed to flow naturally from the teachings of the prior art since the combination of references teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicants to prove otherwise. See MPEP § 2112.   

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. in view of Temkho, Dunee, and Mogahzy as applied to Claim 10 above, and further in view of Hozumi (US 2016/0206026 A1).
Regarding Claim 11, Ivanoff in view of Temkho, Dunee, and Mogahzy teaches the charcoal-infused towel product according to Claim 10 above but the prior art combination does not teach a towel wherein the cotton yarn is made from super thin cotton fibers. It is noted that in one embodiment, the cotton-cellulose-charcoal yarns are the pile yarns and the cotton yarns are the warp/weft yarns (see [0033]); however Ivanoff also teaches that both the pile and base material may consist of the cellulose blended fiber and/or the cotton fiber (see [0024]). 
In the analogous art of towel products, Hozumi teaches that towels comprising pile yarns that are non-twisted yarns having a yarn count of 40-90 and comprising fibers of cotton having an effective length of 34-42 mm (1.33-1.65 inches) display good touch feeling, lightness, breathability, and suppression of bulkiness feeling (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the towel Ivanoff in view of Dunee, Temkho, and Mogahzy using at least a portion of cotton pile using the dimensions and properties disclosed by Hozumi for the benefit of good touch feeling, lightness, etc. Hozumi’s cotton yarns are considered to include “super thin” fibers as required by the instant claim provided the definition of “super thin” in the instant specification at ¶[0026] (Ne above 30, long strand more than 1 1/8 inch long, and no twist). 

Regarding Claim 12, Ivanoff in view of Dunee, Temkho, Mogahzy, and Hozumi teaches the charcoal-infused towel product according to Claim 11 above wherein the ratio of cellulose-charcoal filaments to cotton fibers is 50:50 (see [0033]), not 65:35 as claimed. However, Ivanoff also teaches that the ratio of modal to cotton fibers in the blended yarns is preferably from 30% to 100% (see [0026]) which overlaps with the claimed ratio of 65% cellulose-charcoal fibers (and correspondingly 35% cotton fibers). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Therefore it would have been obvious to one of ordinary skill in the art to modify the towel of Ivanoff in view of Temkho, Dunee, Mogahzy, and Hozumi such that the ratio of cellulose-charcoal fibers to cotton fibers is 65:35. 













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789